Name: Commission Implementing Decision (EU) 2018/321 of 2 March 2018 amending Implementing Decision (EU) 2017/224 setting out the technical and operational specifications allowing the commercial service offered by the system established under the Galileo programme to fulfil the function referred to in Article 2(4)(c) of Regulation (EU) No 1285/2013 of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: organisation of transport;  consumption;  communications;  EU institutions and European civil service;  technology and technical regulations;  information and information processing;  United Nations
 Date Published: 2018-03-05

 5.3.2018 EN Official Journal of the European Union L 62/34 COMMISSION IMPLEMENTING DECISION (EU) 2018/321 of 2 March 2018 amending Implementing Decision (EU) 2017/224 setting out the technical and operational specifications allowing the commercial service offered by the system established under the Galileo programme to fulfil the function referred to in Article 2(4)(c) of Regulation (EU) No 1285/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (1), and in particular Article 12(3)(d) thereof, Whereas: (1) The technical and operational specifications set out in the annex to Commission Implementing Decision (EU) 2017/224 (2) provide that the general specifications of the CS high precision service offered by the commercial service envisage a positioning error of less than a decimetre and that access to this CS high precision service, monitored by one or more service providers, is subject to a fee depending on the pricing policy in force. (2) It seems, however, that fee-paying access to the commercial service's high precision service could slow the development of the applications required to use this service and hinder the promising growth of economic activities based on satellite navigation systems, particularly within the Union. It could, moreover, make it more difficult for the system established under the Galileo programme to penetrate global markets given that rival systems propose to offer high precision services free of charge. (3) Furthermore, enterprises in the expanding sectors most likely to use the high precision commercial service, such as those developing autonomous vehicles, robotics or drones, do not need such high precision positioning as initially envisaged for the commercial service. Positioning error of less than two decimetres is sufficient for those enterprises, and is more attractive if, in return, the time needed to achieve such precision can be reduced. There is therefore a positive correlation between positioning accuracy and the time needed to achieve it. Changing the minimum precision requirement from one decimetre to two will thus reduce the time needed to achieve that precision, which may vary depending on the technology used and the user's environment and location. (4) Furthermore, users requiring a service offering a smaller positioning error than the CS high precision service will still be able to obtain it from the enterprises that already offer commercial services to that level of precision locally. (5) It should also be noted that the fact that the commercial service's high precision service is free does not rule out other services provided by the system established under the Galileo programme perhaps being subject to a fee. (6) Accordingly, provision should be made for free access to the CS high precision service offered by the commercial service, on the one hand, and for the general specifications of the CS high precision service to provide for a positioning error of less than two decimetres. (7) Lastly, in deploying the CS high precision service, the two planned phases should be renamed in order to better reflect what each really involves. (8) Implementing Decision (EU) 2017/224 should be amended accordingly. (9) The measures provided for in this Decision are in line with the opinion of the committee established pursuant to Article 36(1) of Regulation (EU) No 1285/2013, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/224 is amended as follows: (1) the text in the row entitled General specifications and in the column headed CS high precision is replaced by the following: Supply of high precision data in order to obtain a positioning error of less than two decimetres in nominal conditions of use; (2) the text in the row entitled Access to the service and in the column headed CS high precision is replaced by the following:  free access; (3) in the row entitled Deployment of the service and in the column headed CS high precision, the words  Initial commercial operating phase between 2018 and 2020 and  Full commercial operating phase from 2020 are replaced by the words  Initial signals supply phase between 2018 and 2020 and  Full service supply phase from 2020. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 2 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 1. (2) Commission Implementing Decision (EU) 2017/224 of 8 February 2017 setting out the technical and operational specifications allowing the commercial service offered by the system established under the Galileo programme to fulfil the function referred to in Article 2(4)(c) of Regulation (EU) No 1285/2013 of the European Parliament and of the Council (OJ L 34, 9.2.2017, p. 36).